internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eoeg eo2 plr-117291-00 date date re legend a tribe council committee act dear this letter is in response to a request submitted by your representative on date for a ruling that a is a political_subdivision of tribe facts and representations tribe is listed in fed reg date as a federally recognized tribe and in revproc_2001_15 2001_5_irb_465 as a tribe that is treated as a state for specified purposes under the internal_revenue_code the code council as the governing body of tribe approved act pursuant to its role of exercising the general governmental functions of tribe the purpose of act is to provide for governance at the local level by delegating to local bodies certain governmental authority over local matters consistent with tribal tradition pursuant to act a was formed and was delegated local governing authority by committee of the council a represents that it has police powers under the terms of an agreement between a and the department of interior and bureau of indian affairs a will provide 24-hour law enforcement and detention services on their reservation provide effective crime prevention and community oriented police services and ensure that secure detention facilities are maintained the scope of work includes the investigation of all federal crimes pursuant to an agreement with the united_states attorney law enforcement activities include investigation of misdemeanor crimes traffic enforcement preventive patrols sobriety checkpoint and saturation patrols response to domestic violence calls and participation in a domestic violence prevention program a will also provide youth oriented services such as a police explorer program and gang resistance education and training programs under act a may adopt certain ordinances including ordinances to amend the land use plan to meet the changing needs of the community to acquire property by eminent_domain zoning ordinances consistent with a’s community-based land use plan regulatory ordinances for governmental purposes the enforcement of which shall be by a for the general health safety and welfare of the a community and consistent with tribe’s law and local_taxes pursuant to a local_tax code developed by tribe a also has a limited power of eminent_domain which can be applied to certain improvements to land and intangibles of individuals law and analysis the indian tribal governmental tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 added provisions to the internal_revenue_code that pertain to the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 1986_1_cb_550 sec_7701 defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 treats an indian_tribal_government as a state for certain specified tax purposes in the legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers the legislative_history provides that sovereign powers include the power to tax the power of eminent_domain and police powers such as control_over zoning police protection and fire protection h_r conf_rep no 97th cong 2d sess 1983_1_cb_522 indian tribes possess inherent sovereignty except where it has been limited by treaty or statute or by implication as a necessary result of their dependent status indian tribes are viewed as having certain inherent powers including the power to tax and administer justice whether they choose to take actions to exercise them or not a written constitution or other governing document is not a prerequisite for the exercise of inherent sovereign powers see 419_us_544 455_us_130 435_us_313 471_us_195 447_us_134 231_f2d_89 8th cir and powers of indian tribes i d op sol on indian affairs u s d i sec_7871 provides that for purposes of sec_7871 a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that such subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government revproc_84_36 1984_1_cb_510 provides a list of subdivisions of indian tribal governments that are to be treated as political subdivisions of a state for specified purposes of the code revproc_84_37 1984_1_cb_513 modified revproc_86_17 1986_1_cb_550 provides procedures for a governmental_unit of an indian_tribe or a political_subdivision of an indian_tribal_government not included on the list published in revproc_84_36 to request a ruling qualifying it for treatment as a state or a political_subdivision of a state as provided under sec_7871 of the code section dollar_figure of revproc_84_37 provides that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state as provided under sec_7871 section dollar_figure indicates that the generally accepted sovereign powers of states are the power to tax the power of eminent_domain and the police power a has the police power described above the power to amend the local land use plan a limited power of eminent_domain the power to enact zoning ordinances the power to regulate for the general health safety and welfare of the a membership and the power to collect local_taxes when these powers are viewed as a whole they are equivalent to the power of government further this office has consulted with the united_states department of the interior regarding tribe and a the united_states department of the interior has opined that tribe has effectively delegated sovereign powers to a accordingly after consultation with the secretary of the interior we conclude that within the meaning of sec_7871 a has been delegated the power to exercise one or more of the substantial governmental functions of tribe therefore for purposes of sec_7871 a will be treated as a political_subdivision of a state conclusion a is a political_subdivision of tribe except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent although a is not required to file federal_income_tax returns a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the submissions the material is subject_to verification on examination sincerely elizabeth purcell chief exempt_organizations branch office of district_counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
